Judgment and order reversed on the law and a new trial granted, costs to appellant to abide the event, upon the ground that it was error for the court to have charged that plaintiff could not recover if he signed the receipts. A receipt is prima facie evidence that the signer received the subject-matter of the receipt, but the jury should have been instructed to consider all of the testimony in the case bearing upon the alleged receipt by plaintiff of the two items of $8,000 and $9,000. If the bank did not pay these moneys to plaintiff or his authorized representative, then plaintiff is entitled to recover. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.